Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Sino Shipping Holdings, Inc. Shanghai, China We hereby consent to the inclusion by reference in the foregoing Form S-8 of our report dated August 13, 2007 with respect to our audit of the financial statements of Applied Medical Devices, Inc. as of April 30, 2007 and for the year then ended. Partiz & Company, P.A. Certified Public Accountants Hackensack, New Jersey July 22, 2008
